                                                                      United States District Court
                                                                        Southern District of Texas

                                                                             ENTERED
                  IN THE UNITED STATES DISTRICT COURT                        April 18, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                   David J. Bradley, Clerk
                            HOUSTON DIVISION



MARTIN VA SQUEZ,
TDCJ #01924603,
            Plaintiff,

                                                CIVIL ACTION NO . H-18-3978

    MORGAN ,

            Defendants.


                              ORDER OF DISMISSAL


     The plaintiff, Martin Vasquez (TDCJ #01924603), has filed
Prisoner's               Rights    Complaint    under    42              5      1983

(ncomplaint'') (Docket Entry No.            alleging that he suffers from
a physical disability and that officials              the Holliday Unit have

failed to provide him with adequate medical care for Hepatitis

cirrhosis        the liver, and chronic pain as                  result

unspecified spinal injury. On January 24, 2019, the court issued
an Order for More Definite Statement               (Docket Entry
directing    Vasquez          supplement          claim s     with   additional

information within thirty days .

     After     Vasquez    failed       comply   as    directed        filing

response        the   Order         More   Definite     Statement,            court

entered an order on March 8, 2019, extending his time to comp ly for

an additional thirty days (Docket Entry                                       doing

   the court advised Vasquez that 'Alnjo further extensions will be
granted'' and warned that his failure to comply as directed nwill

result in the dismissal of this action for want of Drosecut ion

under Rule 41 (b ) of the F-
                           ederal Rules of Civil Procedure without

further notice.'' (Id.) (emphasis in original).
          date, Vasquez has       filed a response       the Order

More Definite Statement as requested and his extended time to do so

has expired . Although Vasquez has written        letter to the court

requesting appointment        counsel (Docket Entry                  does

not allege facts show ing that exceptional circum stances exist or

that counsel is required for reasons exp lained to him previously

this case (Docket Entry                         Likewise, Vasquez does
   allege facts showing          he     unable to respond to the simple

questions posed      the court's Order for More Definite Statement .

     Therefore, under         inherent powers necessarily
                                                  1
                                                          vested

district court      m anage its own affairs, this           determines

that dismissal for want of prosecution is appropriate . See FED.

          41(b); see also Larso-
                               n v. Scott, 157 F.3d 1030 (5th

1998) (noting that       district court may dismiss         action sua

sponte for failure to prosecute or to comply with any court order)
Vasquez      advised, however, that upon       proper showing, relief

from this Order may be granted in accordance with Rule 60(b)
Federal Rules of Civil Procedure .      However, any motion for relief

under Rule 60(b) must be accompanied by a completed response
Order       More Definite Statement .

    Accordingly,           ORDERED that the prisoner            rights
action filed by Martin Vasquez is DISM ISSED without prejudice for

want of prosecution .

     The Clerk w ill p rovide a copy of this Order to      plaintiff .

     SIGNED at Houston, Texas, on this       da        Aprd , 2019.

                                .                 â'

                                         SIM LAKE
                               UNITED STATES DISTRICT JUDGE
